Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s request for continued examination filed October 27, 2022 is acknowledged.  Claims 1-6, 9-12, and 18 are amended, claims 7-8 and 13-14 are cancelled, and claims 15-17 are withdrawn from consideration.  Claims 1-6, 9-12, and 18 are further considered on the merits.
Response to Amendment
In light of applicant’s amendment, the examiner modifies the grounds of rejection set forth in the office action filed September 12, 2022.  The examiner further withdraws the restriction requirement of claims 9-12 as they are now dependent from claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riede et al., US 4293409 (Riede) in view of Kirsch, US 2010/0030151 (Kirsch, of record).
Regarding claim 1, Riede discloses a device in combination with a mixing system (REF 21) configured to prepare dialysis concentrates (abstract, fig. 1), the device comprising:
An overflowable gas-liquid separator (REF 22) comprising an input end (from REF 24) and an output end (from REF 22 to REF 27);
A first line (REF 24) connected to the input end of the overflowable gas-liquid separator;
A second line (REF 27), connected to an output end of the overflowable gas-liquid separator, and leading to the mixing system (REF 21 via REF 27); and
Wherein the overflowable gas-liquid separator converts gas bubble-laden dialysis concentrate at the input end into a gas bubble-free dialysis concentrate at the output end (C2/L37-53).
Riede does not explicitly disclose that the overflowable container comprises an overflowable filter element.  However, debubbling devices comprising a filter element are commonly used in the medical fluid art as seen in Kirsch.  Kirsch discloses a debubbler (abstract, figs. 1-2) comprising an overflowable filter element (REF 18, 40, ¶ 0015), wherein said filter element removes bubbles from a bubble-laden fluid (¶ 0015-0018) from an input end (REF 20) to an output end (REF 22).
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the device of Riede to include the filter element as described in Kirsch in order to efficiently remove bubbles and dissolved gaseous products from medical fluids (Kirsch, ¶ 0018-0019).
Applicant’s recitation of “dialysis concentrates” is not considered to provide patentable weight to the claim since it is routinely held that in device claims inclusion of a material or article worked upon by the device being claimed does not impart patentability to the claims (MPEP 2115).  
Regarding claim 2, Kirsch further discloses that the filter element consists of a plurality of parallel filter elements (REF 40, fig. 2).
Regarding claim 3, Riede (in view of Kirsch) discloses a device wherein gas which is filtered through the filter element can be removed by means of an overflow (REF 26, C2/L43-45).
Regarding claim 4, Riede (in view of Kirsch) discloses a device further comprising valves (REF 2, 4, 14a, 15) to regulate flow through the overflowable filter element.
Regarding claim 5, Riede (in view of Kirsch) discloses a device wherein at least one of the valves which regulate the flow through the overflowable filter element is controlled by a control device (see “controllers”, C1/L56-C2/L9).
Regarding claim 6, Riede (in view of Kirsch) discloses a device further comprising a valve (REF 30, C2/L48-50) to prevent backflow through the overflowable filter element.
Regarding claim 9, Riede (in view of Kirsch) discloses a device wherein the second line (REF 27) is configured to direct the bubble free dialysis liquid to the mixing system (via REF 27, 3).
Regarding claim 10, Riede (in view of Kirsch) discloses a device further comprising a filter element (REF 13) arranged upstream from the overflowable filter element.
Regarding claim 11, Riede (in view of Kirsch) discloses a device wherein the mixing system (REF 21) has a mixing device with a mechanical or physical action (C3/L37-41).
Regarding claim 12, Riede (in view of Kirsch) discloses a device wherein the mixing system has a mixing container (housing of REF 21), capable of dissolving raw material via liquid circulation through the mixing container (C3/L37-41).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riede in view of Kirsch as relied upon in the rejection of claim 1 set forth above, and in further view of Sparks et al., US 2005/0284815 (Sparks).
Regarding claim 18, while Riede (in view of Kirsch) discloses a plurality of dialysate parameter sensors arranged in the device (C2/L54-64), Riede does not disclose a device further comprising a density measuring device arranged in the second line.  However, Sparks discloses an extracorporeal treatment device (abstract, fig. 1) comprising plurality of density measuring devices (REF 12, ¶ 0014) placed throughout said fluidic circuit.
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the device of Riede (in view of Kirsch) to include the density measuring device as described in Sparks in order to provide means for detecting air bubbles within the circuit among other capabilities such as determining concentration of various chemicals within said circuit (Sparks, ¶ 0014).
Response to Arguments
Applicant's arguments filed have been fully considered but are moot in view of the new grounds of rejection in light of Riede et al., as relied upon above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIRK R. BASS
Primary Examiner
Art Unit 1779

/DIRK R BASS/Primary Examiner, Art Unit 1779